Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 1/21/2021.  Claims 1, 3-6, 8, 10-13, and 15 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 11/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections
3.	The previous rejections of the claims under 35 USC 101, 35 USC 102, and 35 USC 103 are withdrawn in response to amended claims filed on 1/21/2021.

Allowable Subject Matter
4.	Claims 1, 3-6, 8, 10-13, and 15 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

captured by two or more cameras during a same time span and comprising a same target person; extracting a start point and an end point of a human motion from the human behavior video, wherein the human motion between the start point and the end point corresponds to a sliding window; determining whether the sliding window is a motion section; and if the sliding window is a motion section, anticipating, using a pre-trained motion classifying model, probabilities that individual motion sections for each camera match a motion category, respectively, wherein the motion sections are captured by different cameras for a same target during the same time span; obtaining an average of probabilities for a same motion category in different cameras; and selecting a motion category with a maximum average probability as a resulting anticipation.”
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application, and therefore independent claims 1 and 8 are allowed.
	Claims 3-6, 10-13, and 15 are allowed for being dependent upon allowed base claims 1 and 8.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664